DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 and 19-20 are allowable. The restriction requirement of Invention 1 (device of an implantable stimulation lead) and Invention 2 (method of fabricating an implantable stimulation lead), as set forth in the Office action mailed on May 20, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 20, 2019 is withdrawn.  Claims 1-10 , directed to Invention 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole an implantable stimulation lead and method of fabricating an implantable stimulation leave for electrical stimulation to tissue of a patient comprising a paddle structure adapted to be implanted adjacent neural tissue for electrical stimulation including electrodes arranged in a multi-dimensional pattern with a plurality of sets of microtubes extending along a side of the paddle with a wire through each respective microtube of the plurality of sets of microtubes and electrically coupling the wires within the plurality of sets of microtubes.
The closest prior art is Raines (US 9,084,882 B1) in view of Greene (US 6,529,774 B1). Raines discloses a method of fabricating an implantable stimulation lead for provision of electrical stimulation to tissue of a patient, the method comprising: providing a paddle structure adapted to be implanted adjacent neural tissue for electrical stimulation (e.g. col 7 lines 28-34 Fig 3:216 Fig 15:1500), the paddle structure comprising a flexible polymer body (e.g. col 11 lines 41-55 Fig 15:1502); providing electrodes arranged in a multi-dimensional pattern and positioned along a contact side of the flexible polymer body (e.g. col 7 lines 28-34 Fig 3/Fig 15); wherein the polymer body of the paddle structure flexes transversely about its longitudinal axis and the plurality of sets of microtubes are arranged generally parallel to the longitudinal axis (e.g. Fig 14:1402; col 11 lines 20-40). Greene neurostimulator assemblies provides microtubes (e.g. Fig 3C:162) with each microtube having an inner lumen on the flexible 160), routing a wire through each respective microtube (e.g. col 11 lines 35-60 Fig 3C:168); and electrically coupling the wires from within the microtubes to respective electrodes positioned along a contact side of the flexible polymer body (e.g. col 11 lines 52-60 Fig 3C:168).
The combination of Raines in view of Greene is silent regarding a plurality of sets of microtubes and routing a wire through each respective microtube of the plurality of sets of microtubes and electrically coupling the wires to respective electrodes positioned along a contact side of the flexible polymer body. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jessandra Hough								February 26, 2022
/J.F.H./Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792